Citation Nr: 1230566	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1944 to June 1946.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2007, a hearing was held before RO personnel.  A transcript of the hearing is of record.  This matter was before the Board in July 2008 when it was remanded to schedule a hearing before the Board.  In February 2009, the Veteran's agent withdrew the hearing request due to the Veteran's health.  In May 2009 the Board remanded the matter for due process reasons; in December 2010 for further development; and in June 2012 for due process reasons.

The matter of the ratings for residuals of a head injury, to include a rating in excess of 30 percent for neurological manifestations of a pain disorder and a separate rating for chronic fatigue syndrome was the subject of a separate June 2012 decision by the Board, as the Veteran was separately represented for that issue.  At the time the TDIU claim was initiated, VA policy was to treat TDIU claims as freestanding claims.  However, during the pendency of the appeal, the Court held that a claim of entitlement to a TDIU rating is derivative of an increased-rating claim, not a separate claim, if the TDIU claim is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating, as here.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, given that the Veteran had appointed a separate representative/attorney for the increased rating issue, it was addressed in a separate decision.

An August 2012 review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The June 2012 remand instructed the AMC to readjudicate the TDIU matter with consideration of all evidence received since the Board's December 2010 remand.

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board posed specific instructions to the AMC on remand, requiring the readjudication of the TDIU matter on appeal.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  

As noted in the June 2012 remand, this matter was remanded in December 2010 for a medical opinion, with examination if necessary, to determine whether the Veteran has been unable to secure of follow a substantially gainful occupation as a result of his service-connected disabilities.  Examinations were apparently deemed necessary and were scheduled at a VA facility, but in March 2011, July 2011, and December 2011 the Veteran contacted VA to cancel the examinations "due to not being able to make any appointments at all" due to illness.  A supplemental statement of the case (SSOC) has not been issued in the matter of entitlement to a TDIU rating.  Thus, it appears that information pertinent to this claim developed since December 2010 has not been considered by the AMC/RO.

Evidence developed or received after certification of the appeal may be considered by the Board in the first instance if the Veteran waives his right to initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  The evidence in question was received prior to recertification to the Board.  The waiver provision does not apply.

While the increased rating issue was recertified to the Board in April 2012, the TDIU issue was not.  It appears that the TDIU issue may have been inadvertently dropped by the AOJ.  The recent developments with respect to the TDIU claim must be considered and addressed by the RO/AMC in the first instance.  See 38 C.F.R. § 19.37 (2011).  

The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AMC must review the record, in particular all evidence received since the Board's December 2010 remand, arrange for any further development deemed indicated, and then readjudicate the Veteran's claim seeking a TDIU rating.  If it remains denied, the Veteran and his agent should be furnished an appropriate SSOC (which includes discussion of the failure to report for examinations requested in the December 2010 Board remand) and afforded opportunity to respond.  This claim should then be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

